DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-8, 13-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma [2017/0270869].
Regarding claim 1, Ma teaches:
A pixel circuit [fig. 2a], comprising: 
a drive circuit [transistor M0], a data writing circuit [M1], a compensation circuit, and a light emitting element, wherein the drive circuit includes a control terminal, a first terminal and a second terminal, and is configured to control a drive current flowing through the first terminal and the second terminal for driving the light emitting element to emit light [transistor M0 with electrodes attached to S and D nodes]
the data writing circuit is connected to a first terminal of the drive circuit and configured to write a data signal to the first terminal of the drive circuit in response to a first scanning signal [Transistor M1 connected to data signal electrode];
the compensation circuit is connected to a control terminal and a second terminal of the drive circuit and connected to a first voltage terminal, and is configured to store a data signal written by the data writing circuit and compensate the drive circuit in response to a second scanning signal [transistor M3 and capacitor C1];
and the light emitting element includes a first terminal and a second terminal, and a first terminal of the light emitting element is configured to receive the drive current [LED L1, upper terminal], and a second terminal of the light emitting element is connected to a second voltage terminal [lower terminal].

Regarding claim 2, Ma further teaches:
a first light emitting control circuit, wherein the first light emitting control circuit is connected to the first terminal of the drive circuit and the first voltage terminal, and is configured to apply a first voltage received from the first voltage terminal to the first terminal of the drive circuit in response to a first light emitting control signal [fig. 2a, transistor M4]

Regarding claim 5, Ma further teaches:
wherein the drive circuit comprises a first transistor; and wherein a gate electrode of the first transistor serves as the control terminal of the drive circuit, a first electrode of the first transistor serves as the first terminal of the drive circuit, and a second electrode of the first transistor serves as the second terminal of the drive circuit [transistor M0].

Regarding claim 6, Ma further teaches:
wherein the data writing circuit comprises a second transistor; and wherein a gate electrode of the second transistor is connected to a first scanning line for receiving the first scanning signal, a first electrode of the second transistor is connected to a data line for receiving the data signal, and a second electrode of the second transistor is connected to the first terminal of the drive circuit [Transistor M1 connected to data signal electrode];

Regarding claim 7, Ma further teaches:
wherein the compensation circuit comprises a third transistor and a capacitor; wherein a gate electrode of the third transistor is connected to a second scanning line for receiving the second scanning signal, a first electrode of the third transistor is connected to the second terminal of the drive circuit: and a second electrode of the third transistor is connected to the control terminal of the drive circuit: and wherein a first electrode of the capacitor is connected to the control terminal of the drive circuit, and a second electrode of the capacitor is connected to the first voltage terminal [transistor M3 and capacitor C1];

Regarding claim 8, Ma further teaches:
wherein the first light emitting control circuit comprises a fourth transistor; and wherein a gate electrode of the fourth transistor is connected to a first light emitting control line for receiving the first light emitting control signal, a first electrode of the fourth transistor is connected to the first voltage terminal for receiving the first voltage, and a [fig. 2a, transistor M4].

Regarding claim 13, Ma further teaches:
wherein a type of the transistor included in the compensation circuit is different from that of the transistor included in the drive circuit [see figure 2b. Note circuit arrangement is identical to the circuit arrangement of fig. 2a, with the exception of transistors M3 and M1 being N-type and P-type]

Regarding claim 14, Ma further teaches:
wherein the compensation circuit comprises an N-type transistor and the drive circuit comprises a P-type transistor [see figure 2b. Note circuit arrangement is identical to the circuit arrangement of fig. 2a, with the exception of transistors M3 and M1 being N-type and P-type]

Regarding claim 16, Ma further teaches:
A display panel, comprising a plurality of pixel units arranged in an array, wherein each of the plurality of pixel units comprises a pixel circuit according to claim 1 [fig. 2a, §0027-0028, note pixel is a part of a larger grid of pixels for use in a display, as is standard in the art]

Allowable Subject Matter
Claims 3-4, 9-12, 15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3-4, 9-12, 15 and 19-20, the prior art does not teach “…a second light emitting control circuit, wherein the second light emitting control circuit is connected to the second terminal of the drive circuit and the first terminal of the light emitting 
Regarding claim 17, the prior art does not teach “…a plurality of light emitting control lines, wherein the plurality of pixel units are arranged in a plurality of rows, and a second light emitting control circuit of a pixel circuit of pixel units in a nth row and a first light emitting control circuit of a pixel circuit of pixel units in a n+1st row are connected to a same light emitting control line, and wherein n is an integer greater than zero”
Regarding claim 18, the prior art does not teach “…a data writing and compensation stage and a light emitting stage, wherein in the data writing and compensation stage, the first scanning signal, the second scanning signal and the data signal are input to turn on the data writing circuit, the drive circuit and the compensation circuit, and the data writing circuit writes the data signal into the drive circuit, the compensation circuit stores the data signal, and the compensation circuit compensates the drive circuit; and in the light emitting stage, the first light emitting control signal is input so as to turn on the first light emitting control circuit and the drive circuit, and the first light emitting control circuit applies the drive current to the light emitting element so that the light emitting element emits light…”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625